                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
 UNITED STATES OF AMERICA                                       :        DATE FILED: 6/3/2021
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :    19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
                                                                :          ORDER
                                              Defendants. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow jury trials to proceed as safely as possible during the COVID-19 pandemic.

Under the centralized calendaring system currently in place, the Clerk’s Office schedules up to

three jury trials to begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

        On April 14, 2021, the Court informed the parties that it would hold an in-person trial

starting on July 6, 2021, subject to availability and the status of the COVID-19 pandemic. See

Dkt. 199. The Court accordingly requested a jury trial for that date. The Clerk’s Office has now

notified the Court that this case has been placed on the jury trial calendar for July 7, 2021. The

case must be trial-ready for that date. The case is second on the list for jury trials for that day.

This means that the case will not proceed on July 7, 2021, if the other trial scheduled for that

date goes forward. If the case cannot proceed on the scheduled date, the Court will seek another

jury trial date for as soon as possible either shortly before July 7, 2021 or thereafter. The parties

should be prepared to commence trial as early as June 29, 2021 or on any day in July. The
parties should immediately inform the Court of any conflicting trials in July. The Court will

endeavor to give the parties one week’s notice of their trial date.

       Unless the Court orders otherwise, the final pretrial conference will be held in person on

June 24, 2021 at 2:00 p.m.



SO ORDERED.
                                                           ________________________
Date: June 3, 2021                                            VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  2
